Citation Nr: 1510405	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for arthritis of the knees and ankles, also claimed as polyarthralgia, secondary to service-connected disability of residuals of right tibia shaft stress fracture with ankle and knee disability and/or residuals of left proximal femur stress fracture with ankle and knee disability.  

4.  Entitlement to an increased disability evaluation for residuals of a left proximal femur stress fracture with knee and ankle disability, currently rated as 30 percent disabling.  

5.  Entitlement to an increased disability evaluation for residuals of a right tibial shaft stress fracture with knee and ankle disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2000 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2013 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

In April 2013 the Veteran appeared at a hearing before a local hearing officer at the RO.  In June 2014, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

It appears that the RO initially addressed the issue of whether new and material evidence had been received to reopen the claim of service connection for a low back disorder, reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, it has been held that the Board is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

The reopened claim of service connection for a low back disorder and the issue of service connection for arthritis of the knees and ankles, also claimed as polyarthralgia, along with the issues of increased evaluations for residuals of a left proximal femur stress fracture with knee and ankle disability, and residuals of a right tibial shaft stress fracture with knee and ankle disability, are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder in May 2008.  The Veteran was notified of this decision in June 2008 and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open.

2.  Evidence received since the denial of service connection for a low back disorder in May 2008 raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating determination denying service connection for a low back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As it relates to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


New and Material

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In May 2008, the RO denied service connection for lower back pain as secondary to the service-connected disability of residuals of left and right proximal femur stress fractures with knee and ankle disability.  In denying service connection, the RO indicated that the evidence did not show that the lower back pain/chronic pain was related to the service-connected conditions nor was there evidence of this disability during military service.  

The RO indicated that service treatment records did not document treatment for or diagnosis of a chronic lower back condition, while in service and private treatment records received did not link any current low back complaints to the Veteran's service-connected disabilities.  The RO indicated that the Veteran had not submitted evidence showing that she had been clinically diagnosed with a disability associated with complaints of lower back pain and chronic pain and its relationship to military service or service-connected disabilities.  The RO denied service connection since there was no evidence that the claimed disability had been clinically diagnosed and linked to her service-connected disabilities.  

The Veteran was notified of the May 2008 rating determination in June 2008 and did not appeal nor was any additional evidence or argument received within the one year period following notification which would have allowed the claim to remain open.  Thus, the May 2008 rating determination became final.

Evidence available at the time of the previous denial included the Veteran's service treatment records, statements from the Veteran, and private treatment records.  

Evidence added to the record subsequent to the May 2008 rating determination includes VA treatment records, VA examination reports, and statements and testimony from the Veteran.  At the time of the August 2012 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran claimed that the back condition had developed as a result of her service-connected leg conditions.  The examiner noted that lumbar disc disease was common and had many causes.  It was observed that there was no clear back injury and that the lumbar symptoms did not develop until several years after her leg conditions.  He stated that while it was possible that favoring the chronically painful legs somehow contributed to the development of her disc degeneration, it was more likely that this was a spontaneous and unrelated condition.  It was the examiner's opinion that the Veteran's current back condition was less likely than it was likely a complication of the service-connected leg conditions.  

Treatment records added note continuing complaints of back pain.  

At the time of her hearings, the Veteran expressed her belief that her current low back disorders were related to her service-connected leg conditions, to include by way of aggravation.  

The newly added evidence now demonstrates a diagnosed low back disability.  One of the bases for the prior denial was that the Veteran did not have a diagnosed disability.  While the VA examiner indicated that the Veteran's degenerative disc disease was not caused by his service-connected leg disorders, he did not address the question of aggravation.   Based upon the confirmed diagnosis of degenerative disc disease, the Board finds that the evidence received since the May 2008 rating determination is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The reopened claim will be addressed in the remand portion of this decision.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

At the June 2014 hearing, the Veteran testified that she was receiving treatment from VA, including visits to her primary physician for her claimed disabilities, several times per month.  The last VA treatment records associated with the record date back to September 2013.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  An attempt should be made to associate with the record all VA treatment records from the West Haven VAMC from September 2013 to the present.

As to the issue of service connection for a low back disorder, the Veteran was afforded a VA examination in August 2012.  Following examination, the examiner indicated that the Veteran's diagnosed lumbar disc disease was common and had many causes.  He indicated that there was no clear back injury and lumbar symptoms did not develop until several years after the leg conditions.  He stated that while it was possible that the chronically painful legs somehow contributed to the development of the disc degeneration, it was more likely that this was a spontaneous and unrelated condition.  It was his opinion that it was less likely than not that the Veteran's current back condition was a complication of her service-connected leg condition.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  The opinion does not address the question of aggravation and a supplemental opinion is necessary.

As to the issues of service connection for arthritis of the knee and ankles, the Board notes that the Veteran was afforded a VA examination in August 2012.  In a Janaury 2013 addendum opinion, the examiner indicated that the Veteran had minimal arthritis in her knees.  The examiner stated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that there was no new evidence to relate the wear and tear of arthritis in the knees to her service-connected stress fractures.  The examiner stated that while both conditions could conceivably have been caused by the same stressors in her active duty, one did not cause the other.  The August 2012 VA examiner did not address the question of aggravation.  

The Veteran was afforded a VA examination in February 2015, at which time it was indicated that she had no significant degenerative disease in the left or right knee or left or right ankle.  

Based upon the discrepancies on the findings at time of the August 2012 and February 2015 VA examinations, and the lack of an opinion as to whether the service-connected leg conditions aggravated any arthritis of the knees or ankles, the Veteran should be afforded an additional VA examination, by a physician, to determine the presence of any arthritis of the knees and ankles, and, if found, their relationship to her period of service or her service-connected left leg and right leg stress fractures.  

Subsequent to the last issuance of a supplemental statement of the case, the Veteran was afforded a VA examination in February 2015, to determine the severity of her service-connected left and right tibial stress fracture disorders.  In the present case, the RO has not readjudicated the Veteran's claim based upon the receipt of relevant new evidence.  The RO should consider this evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records of the Veteran dated since September 2013.

2.  Schedule the Veteran for a VA examination, by a VA physician, to determine the nature and etiology of any current low back disorder and any arthritis of the knees and ankles.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a)  What are the Veteran's current low back disorders? 

(b)  Is it as likely as not (probability 50 percent of more) that any current low back disorder had its onset in service or is otherwise related to service?  

(c)  If not, is it at least as likely as not that the Veteran's current low back disorders are caused and/or aggravated (permanently worsened) by her service-connected residuals of right tibia shaft stress fracture with ankle and knee disability and/or residuals of left proximal femur stress fracture with ankle and knee disability.  

(d)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the low back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

As to the knee and ankle arthritis claim, the examiner is requested to provide the following opinions:  

(a) Does the Veteran have arthritis of the knees or ankles?

(b) If so, is it as likely as not (probability 50 percent of more) that any current knee or ankle arthritis had its onset in service or is otherwise related to service?  

(c) If not, is it is at least as likely as not that the Veteran's current knee and ankle arthritis is caused and/or aggravated (permanently worsened) by her service-connected residuals of right tibia shaft stress fracture with ankle and knee disability and/or residuals of left proximal femur stress fracture with ankle and knee disability.  

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible,  the baseline level of severity of the knee and ankle arthritis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

The examiner is also requested to address the discrepancy as it relates to findings regarding arthritis at the time of the August 2012 and February 2015 VA examinations.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinion that is rendered.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


